PER CURIAM:
Peter Pryce appeals the magistrate judge’s order entering judgment for the Appellee following the jury’s verdict in favor of the Appellee on Pryce’s claim of retaliation. As Pryce failed to file a post-verdict motion pursuant to Fed.R.Civ.P. 50, and failed to move for a new trial pursuant to Fed.R.Civ.P. 59, however, this court is without power to review his claim regarding the sufficiency of the evidence. See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 400-07, 126 S.Ct. 980, 163 L.Ed.2d 974 (2006); see also A Helping Hand, LLC v. Baltimore County, 515 F.3d 356, 369-70 (4th Cir.2008). Accordingly, we affirm the magistrate judge’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.